711 F.2d 868
Michael Wyane PEARL, Appellant,v.Lt. RHODES and Captain McHan, Employees, Cummins Unit,Arkansas Department of Correction, Appellees.
No. 83-1733.
United States Court of Appeals,Eighth Circuit.
Submitted July 19, 1983.Decided July 22, 1983.

Michael Wyane Pearl, pro se.
Steve Clark, Atty. Gen., C.R. McNair, III, Asst. Atty. Gen., Little Rock, Ark., for appellees.
Before LAY, Chief Judge and ROSS and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Michael Pearl is an inmate at Cummins Unit of the Arkansas Department of Correction.   On December 21, 1982, he was working in the prison brickyard.   Pearl alleges that for no reason a prison guard handcuffed him and later tightened the cuffs, causing his hands and arms to swell.   When Pearl complained about the tightness of the cuffs to another guard, the guard put his finger between the handcuff and Pearl's wrist.   Pearl was then taken back to the prison with his wrists in the cuffs.


2
Pearl filed suit under 42 U.S.C. § 1983 alleging violations of the eighth amendment.   He seeks injunctive and compensatory relief.


3
The district court1 dismissed on a motion for summary judgment, finding that Pearl had not alleged a violation of a constitutional right.   The court noted that Pearl admitted that the cuffs were loose enough for a finger to be placed between the cuffs and his wrist.


4
We agree that no constitutional violation was shown,  see Blake v. Katter, 693 F.2d 677 (7th Cir.1982), and affirm on the basis of the district court's well-reasoned opinion.



1
 The Honorable William R. Overton, United States District Judge for the Eastern District of Arkansas